DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 RM & ASSOCIATES CONSULTING, INC. a/a/o QUAME MCKINNON,
                       Appellant,

                                    v.

              PEOPLE’S TRUST INSURANCE COMPANY,
                           Appellee.

                              No. 4D21-475

                          [January 13, 2022]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Paige Hardy Gillman, Judge; L.T. Case Nos.
502020AP000088CAXXMB and 502018CC011430XXXXMB.

  Jose P. Font and Jaime Martin of Font & Nelson, PLLC, Fort
Lauderdale, for appellant.

   David C. Borucke of Cole, Scott & Kissane, P.A., Tampa, and Brett
Frankel, Jonathan Sabghir, and Robert B. Gertzman of People’s Trust
Insurance Company, Deerfield Beach, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN, and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.